Order entered May 26, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00232-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                        BLAKE CHRISTOPHER DAVIS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F12-57322-K

                                          ORDER
       The State’s May 20, 2015 motion to file an amended State’s brief is GRANTED. The

State’s amended brief received by the Clerk on May 20, 2015 is DEEMED timely filed on the

date of this order. We STRIKE the State’s original brief filed on May 19, 2015.

                                                     /s/   LANA MYERS
                                                           JUSTICE